Title: To Thomas Jefferson from Tench Coxe, [before 10 March 1802]
From: Coxe, Tench
To: Jefferson, Thomas


            Sir
              [before 10 Mch. 1802]
            The recent events in the Island of St. Domingo, if confirmed, will evince the importance to consumption and revenue of the plan of promoting the sugar, coffee, and cocoa cultivation in China, and other yet independent asiatic states particularly the first. My best documents show that St. Domingo in 1790—yielded
             
              
                of white & brown sugar above
                140. millions of pound [wt.]
              
              
                of coffee
                 77 do.
                
              
              
                of cotton
                  7 do.
                
              
              
                of cocoa—much, uncertain—Molasses 3 to 4,000,000 Gs.
                
              
              
                of indigo
                0.750,000 lbs
              
            
            If the noble sugar estates in the plain of the Cape are destroyed & elsewhere, provisions burnt in the towns, the negroes and army, no intercourse with them who alone raise the produce, the old planters cut off, a french army eating up every thing that can be raised for them, this great resource of ours must be cut off. It restoration, if the accounts are true, must be a work of no short time. The fate of Martinico is not certain: That of Guadaloupe probably unfavorable. The Corsicans, the Charibs, & the Jamaica Mountain Negroes long embarrassed the french and english. It is in every view our interest to propagate the cultivation of Sugar, coffee, cocoa, ginger, pimento & molasses, in Asia. We want those articles, and we ought to endeavour by them covertly to lead from the cultivation of cotton, indigo & rice—as also tobacco.
            The same ideas which have been thrown out in regard to China might be considered in reference to a guarded Communication of the same Nature with Turkish Government, whose southern territories are capable of producing sugars, coffee &ca. in great quantities. There we must expect European Jealousy and intrigue to incommode us. The Turks could injure us much in rice, indigo, cotton & tobacco, wherefore we had better take their silken manufactures, sugars, coffee, cocoa, ginger, pimento, and ivories, or set them on producing such as they do not and can produce. There are various practicable means of intercourse. Correspondence between chief Magistrate and chief Magistrate, between Minister & Minister, & between consuls and commercial officers, and permanent or occasional envoys—Œconomy might often be well consulted by correspondence. The mercantile part of foreign intercourse is chiefly by correspondence, and the political part admits of it. It is novel for governments to correspond, but it is respectfully submitted whether the novelty is not worthy of consideration. The Chinese case probably would force the adoption of that mode, as they are so jealous of foreign eyes. Were the Emperor of China, or of the Turks to transmit to this Government a number of cases of genuine, plain, well ordered specimens of the various foreign merchandizes in their markets and used and consumed by their people, it would be a curious and interesting exhibition. But were they to add true, clear, and perfect information on those and other necessary commercial subjects, it would be considered as polite, friendly and useful. We have no E. India Company or Turkey Company to do these things. Our government must be the powerful friend of trade and derive the eulogies and honors, which that class of men, who carry on trade confer upon their benefactors. The feelings & interests of the planters would also be affected by procuring sure and new wants for the productions and new and cheap supplies.
            It is not without apprehension that the trouble of perusing such communications as these has been given but the motives and the prospect of utility have been relied on as excuses or palliatives—
            Two more ideas will be respectfully hazarded. The Bahamas are among our worst privateering enemies in war—So are the Bermudas—Cotton is a principal article of produce in the former, which raised near 1,200.000 lbs. ten years ago. This is 300,000 Dollars at 25 cents. Bermuda is supposed to raise some cotton. It is of some consequence among our inducements to raise Cotton, that those Islands contain the most noxious privateersmen, not to say ps. that gall the fair American commerce. It is our interest that their prosperity as colonies should decline—
            The other idea relates to the true state of things in the Island & colony of Cape Breton. It is conceived that providence has given to the people of these States the vast bodys of fossil fuel on & near it for their use. Treaty, war, or other circumstances must give us, one day, the Isld. of Cape Breton—The crumbling of empires has occurred—It is respectfully suggested, on this paper only, that it may be worth while to have a visit paid to such a place—an agent—a respectable and intelligent traveller making the tour of the Northern British colonies could make the requisite observations—This is a very long reflected Idea—I have the honor to be Sir, your respectful & mo. obedt. st.
          